         CASE 0:20-cv-02662-SRN-DTS Doc. 8 Filed 06/17/21 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA


Adam Hageman,                                 Case No. 20-cv-2662 (SRN/DTS)

      Petitioner,

v.                                            ORDER

Minnesota Department of Corrections et al.,

      Respondents.


Adam Hageman, OID# 251041 MCF – Faribault, 1101 Linden Lane, Faribault, MN
55021, Petitioner pro se.

Matthew Frank, Minnesota Attorney General's Office, 445 Minnesota Street, Suite 1800,
St Paul, MN 55101-2134, for Respondents.


      The above matter comes before the Court upon the Report and Recommendation of

United States Magistrate Judge David T. Schultz dated May 24, 2021 [Doc. No. 7]. No

objections have been filed to that Report and Recommendation in the time period

permitted.

      The Court, being duly advised in the premises, upon the Report and

Recommendation of the Magistrate Judge, and upon all of the files, records and

proceedings herein, now makes and enters the following Order.

      IT IS HEREBY ORDERED that this action is DISMISSED WITHOUT

PREJUDICE under Fed. R. Civ. P. 41(b) for failure to prosecute.

      LET JUDGMENT BE ENTERED ACCORDINGLY.
        CASE 0:20-cv-02662-SRN-DTS Doc. 8 Filed 06/17/21 Page 2 of 2




Dated: June 17, 2021                     s/Susan Richard Nelson
                                         SUSAN RICHARD NELSON
                                         United States District Judge




                                     2
